DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the hardware processor performs to control to execute the displacement incrementally a plurality of times on the basis of the detected result.”
However, claim 1 recites “the hardware processor...causes the displacement to be terminated on the basis of the detected result such that the edge of the sheet reaches a target position,” meaning that “the displacement” causes the sheet to reach the target position. Claim 5 recites that the same displacement, comprising the increments thereof, is performed on the sheet multiple times, and it is unclear how this would happen because the detector would detect no deviation of the sheet after the already be at the target position after the displacement, including the increments thereof, is performed once. According to www.dictionary.com, “terminate” means “to bring to an end.” If the displacement continues to be performed in claim 5 multiple times, then it is unclear how it has been terminated in claim 1. If the displacement has been terminated as recited in claim 1, then it is unclear how it continues to be performed multiple times afterward as recited in claim 5.
As best understood by the Examiner, “the detected result” in each of claims 1 and 5 is an initial lateral deviation amount that is being corrected, and the sheet is moved iteratively/incrementally until no more of the initial deviation is detected (fig. 5B, steps s3-s5). That is, once that originally detected deviation is gone, adjustment stops. However, what is claimed is that after the original deviation is removed by sum of the incremental displacement, the displacement (which is no longer needed) is inexplicably performed plural times based on the original detection result (i.e. “the detected result,” referring to the initial deviation that was just eliminated). 
In light of the specification, the term “displacement” in claim 1 will be considered to refer to the total distance the sheet is moved in order for the sheet edge to reach the target position, and the “displacement” performed multiple times in claim 5 refers to the separate incremental movements that occur until the sheet reaches the target position. Further in light of the specification, the Examiner interprets “a plurality of times” as meaning that there is a plurality of increments of displacement that is performed in order 
The Examiner suggests deleting the language “a plurality of times” because reciting that the displacement occurs incrementally already makes it clear that the sheet is displaced a plurality of times.

Claim 8 recites “wherein the hardware processor performs starting of the displacement and terminating, on the basis of the detected result, of the displacement when a load variation in the sheet arises.”
It is unclear how the hardware processor starts the displacement on the basis of the detected result when the detected result comes after the displacement is started. It would be impossible for the displacement to begin based on the detected result, as recited in claim 8, when the displacement is required to begin before the detected result is obtained as recited in claim 1.
For similar reasons as claim 5 discussed above, it will be interpreted that the “displacement” of claim 8 refers to an incremental movement that is part of “the displacement” recited in claim 1, and that displacement in claim 8 that occurs on the basis of the detected result is actually an increment of “the detection” in claim 1.

Claims 9-10 are indefinite for substantially the same reasons as claim 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-10 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10577206 (hereinafter Okubo) in view of Furuyama (US 20140193186 A1) and Johnston et al. (US 20110064499 A1, hereinafter Johnston).
As to instant claim 1, Okubo recites an image forming apparatus comprising: 
a transferer that transfers an image to a sheet; 
a sheet conveyor that is provided on an upstream side of the transferer in a conveying direction of the sheet and that conveys the sheet; and 
a hardware processor that controls displacement of the sheet conveyor such that the sheet is displaced in a width direction of the sheet.
Okubo does not recite wherein the hardware processor causes a detector that detects an edge of the sheet in the width direction to detect the edge of the sheet after displacement of the sheet conveyor has been started and during movement of the sheet conveyor in the width direction of the sheet, and causes the displacement to be terminated on the basis of the detected result such that the edge of the sheet reaches a target position.
Furuyama teaches wherein the hardware processor causes a detector 150 (¶50 teaches that the hardware processor is connected to the detector 150) that detects an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo such that the “hardware processor causes a detector that detects an edge of the sheet in the width direction to detect the edge of the sheet after displacement of the sheet conveyor has been started, and causes the displacement to be terminated on the basis of the detected result such that the edge of the sheet reaches a target position,” as taught by Furuyama (see figs. 7-8c), for the predictable result that the position of the image formed on the sheet can be prevented from deviating from the normal position (¶76 of Furuyama).
Okubo as modified still does not recite that the detection is performed during movement of the sheet conveyor in the width direction of the sheet.
Johnston teaches a printer comprising a sheet edge detector that is used to continuously detect the edge of the sheet during movement of a sheet in the width direction of the sheet to correct a lateral deviation of the sheet (¶17 and ¶21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo as modified such that the detector detects the edge of the sheet continuously (resulting in detection during 

As to instant claim 2, Okubo as modified recites wherein the hardware processor causes the displacement to be terminated once the edge of the sheet is aligned with the target position (s107: NO, Furuyama).

As to instant claim 3, Okubo as modified recites the limitations of the claim except wherein a conveyance roller on an upstream side or a downstream side of the sheet conveyor in the conveying direction is pressed against the sheet during the displacement.
Furuyama teaches wherein the image forming apparatus is an electrophotographic image forming apparatus comprising a conveyance roller (a roller of the fixing unit 110) on a downstream side of the sheet conveyor 120 in the conveying direction, the conveyance roller being pressed against the sheet during the displacement (as taught by fig. 8c and ¶66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo as modified such that the image forming apparatus is an electrophotographic image forming apparatus comprising a conveyance roller on a downstream side of a sheet conveyor in the conveying direction, the conveyance roller being pressed against the sheet during the 

As to instant claim 4, Okubo as modified recites wherein the hardware processor performs an operation that terminates the displacement on the basis of the detected result (s107: NO, Furuyama) after a leading end of the sheet has reached the transferer (fig. 8c, Furuyama).
Okubo as modified does not recite wherein the leading end of the sheet has “entered” the transferer.
Furuyama teaches wherein the image forming apparatus is an electrophotographic image forming apparatus, wherein the hardware processor performs an operation that terminates the displacement on the basis of the detected result (s107: NO) after a leading end of the sheet has entered the transferer (fig. 8c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo as modified such that the image forming apparatus is an electrophotographic image forming apparatus, wherein the hardware processor performs an operation that terminates the displacement on the basis of the detected result after a leading end of the sheet has entered the transferer, as taught by Furuyama since such a modification would be a simple substitution of one method of image formation for another for the predictable result that images are still successfully printed.



As to instant claim 6, Okubo as modified recites wherein the detector 150 (Furuyama) is arranged on a downstream side of the sheet conveyor and on an upstream side of the transferer in the conveying direction (see fig. 8c, Furuyama).

As to instant claim 7, Okubo recites wherein a size of the sheet in the conveying direction is a predetermined length or longer (as broadly recited).

As to instant claim 8, Okubo as modified recites the limitations of the claim except wherein the hardware processor performs the starting of the displacement and the terminating, on the basis of the detected result, of the displacement when a load variation in the sheet arises.
Furuyama teaches wherein the image forming apparatus is an electrophotographic image forming apparatus, wherein the hardware processor performs starting of the displacement and terminating, on the basis of the detected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo as modified to be an electrophotographic image forming apparatus, wherein the hardware processor performs starting of the displacement and terminating, on the basis of the detected result, of the displacement when a load variation in the sheet arises, as taught by Furuyama since such a modification would be a simple substitution of one method of image formation for another for the predictable result that images are still successfully printed.

As to instant claim 9, Okubo as modified recites the limitations of the claim except wherein the hardware processor performs the starting of the displacement and the terminating, on the basis of the detected result, of the displacement when a torque of a driving source for conveying the sheet varies.
Furuyama teaches wherein the image forming apparatus is an electrophotographic image forming apparatus, wherein the hardware processor performs the starting of the displacement and the terminating, on the basis of the detected result, of the displacement (as taught in steps s106-s108 in fig. 7) when a torque of a driving source (i.e. the combination of structures for conveying the sheet in the sheet conveyance direction and in the width direction) for conveying the sheet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo as modified to be an electrophotographic image forming apparatus, wherein the hardware processor performs the starting of the displacement and the terminating, on the basis of the detected result, of the displacement when a torque of a driving source for conveying the sheet varies, as taught by Furuyama since such a modification would be a simple substitution of one method of image formation for another for the predictable result that images are still successfully printed.

As to instant claim 10, Okubo as modified recites wherein the hardware processor performs the starting of the displacement and the terminating, on the basis of the detected result, of the displacement when a leading end of the sheet reaches the transferer (steps s106-s108, ¶66 and figs. 8a-8c of Furuyama).
Okubo as modified does not recite wherein the leading end of the sheet “enters” the transferer.
Furuyama teaches wherein the image forming apparatus is an electrophotographic image forming apparatus, wherein a leading end of the sheet enters the transferer (fig. 8c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo as modified such that the image forming apparatus is an electrophotographic image forming apparatus, wherein enters the transferer, as taught by Furuyama since such a modification would be a simple substitution of one method of image formation for another for the predictable result that images are still successfully printed.

As to instant claim 16, Okubo as modified recites wherein the hardware processor controls the displacement of the sheet conveyor by using a preset value that specifies a timing of starting the displacement (the preset value is inherent since the hardware processor must know when to being the displacement).

As to instant claim 18, Okubo as modified recites a conveyance control method (claim 1 of Okubo, lines 1-8) for an image forming apparatus including a transferer that transfers an image to a sheet and a sheet conveyor that is provided on an upstream side of the transferer in a conveying direction of the sheet and that conveys the sheet, the sheet conveyor being displaced such that the sheet is displaced in a width direction of the sheet, the method comprising: 
starting displacement of the sheet conveyor.
Okubo does not recite detecting an edge of the sheet in the width direction after the displacement has been started and during movement of the sheet conveyor in the width direction of the sheet; and 
terminating, on the basis of the detected result, the displacement of the sheet conveyor such that the edge of the sheet reaches a target position.
Furuyama teaches (¶66 and figs. 7-8c) detecting (with sensor 150) an edge of the sheet in the width direction after the displacement has been started (s106); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Okubo to include steps for detecting an edge of the sheet in the width direction after the displacement has been started and terminating, on the basis of the detected result, the displacement of the sheet conveyor such that the edge of the sheet reaches a target position, as taught by Furuyama for the predictable result that the position of the image formed on the sheet can be prevented from deviating from the normal position (¶76 of Furuyama).
Okubo as modified still does not recite that the detection is performed during movement of the sheet conveyor in the width direction of the sheet.
Johnston teaches a printer comprising a sheet edge detector that is used to continuously detect the edge of the sheet during movement of a sheet in the width direction of the sheet to correct a lateral deviation of the sheet (¶17 and ¶21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo as modified such that the detector detects the edge of the sheet continuously (resulting in detection during movement of the sheet in the width direction of the sheet) as taught by Johnston since such a modification would be a simple substitution of one method of using the detector for another for the predictable result that lateral deviation of the sheet is still successfully corrected.


control that causes, after the leading end of the sheet has reached the transferer, a displacement operation of the sheet conveyor to be terminated so that the edge of the sheet reaches a target position, on the basis of the edge position detected by the detector after the displacement operation has been started (s107-s109 and fig. 8c of Furuyama).
Okubo as modified does not recite wherein the hardware processor performs: 
first control that causes, before a leading end of the sheet in the conveying direction enters the transferer, the sheet conveyor to be displaced by an amount of displacement based on the detected result by the detector that detects an edge position of the sheet in the width direction, 
wherein the leading end of the sheet “enters” the transferer, and
wherein the control, after the leading end of the sheet has entered the transferer, is a “second” control.
[AltContent: arrow][AltContent: textbox (D)]                       
    PNG
    media_image1.png
    886
    836
    media_image1.png
    Greyscale


wherein the hardware processor performs:
first control that causes, before a leading end of the sheet in the conveying direction enters the transferer 106, 109 (i.e. for printing the second side of the sheet, using the duplex path D), the sheet conveyor to be displaced by an amount of displacement based on the detected result by the detector that detects an edge position of the sheet in the width direction (see steps S106-s108 in fig. 7); and 
second control that causes, after the leading end of the sheet has entered the transferer (i.e. for printing the first side of the sheet), a displacement operation of the sheet conveyor to be terminated (step s107: NO) so that the edge of the sheet reaches a target position “NORMAL POSITION” (step s107), on the basis of the edge position detected by the detector 150 after the displacement operation has been started (see steps S106-s108 in fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okubo to be an electrophotographic image forming apparatus which can perform double-sided printing via a duplex path,
wherein the hardware processor performs: 
first control that causes, before a leading end of the sheet in the conveying direction enters the transferer, the sheet conveyor to be displaced by an amount of 
wherein the leading end of the sheet “enters” the transferer, and
wherein the control, after the leading end of the sheet has entered the transferer, is a “second” control, as taught by Furuyama since such a modification would be a simple substitution of one kind of image formation for another for the predictable result that sheets are conserved by the duplex printing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama (US 20140193186 A1) in view of Johnston et al. (US 20110064499 A1, hereinafter Johnston).
As to claim 1, Furuyama teaches an image forming apparatus comprising: 
a transferer 106, 109 that transfers an image to a sheet; 
a sheet conveyor 120 that is provided on an upstream side of the transferer in a conveying direction of the sheet and that conveys the sheet; and 
a hardware processor (overall control structure of the apparatus, including the control unit 250 in ¶50, the control unit controlling the motor 43 that causes the shifting of the sheet conveyor 120 as taught by ¶48) that controls displacement of the sheet conveyor 120 such that the sheet is displaced in a width direction of the sheet, wherein: 
the hardware processor causes a detector 150 (¶50 teaches that the hardware processor is connected to the detector 150) that detects an edge of the sheet in the width direction to detect the edge of the sheet after displacement of the sheet conveyor has been started (¶65 and steps s106 and s108 of fig. 7 show that the detector 150 detects the edge of the sheet in the width direction after displacement of the sheet conveyor has been started), and causes the displacement to be terminated (step s107: NO) on the basis of the detected result such that the edge of the sheet reaches a target position “NORMAL POSITION” (see s107 in fig. 7).
Furuyama does not teach that the detection is performed during movement of the sheet conveyor in the width direction of the sheet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuyama such that the detector detects the edge of the sheet continuously (resulting in detection during movement of the sheet in the width direction of the sheet) as taught by Johnston since such a modification would be a simple substitution of one method of using the detector for another for the predictable result that lateral deviation of the sheet is still successfully corrected.

As to claim 2, Furuyama teaches wherein the hardware processor causes the displacement to be terminated (step s107: NO) once the edge of the sheet is aligned with the target position “NORMAL POSITION” (see s107 in fig. 7).

As to claim 3, Furuyama teaches wherein a conveyance roller (a roller of the fixing unit 110) on a downstream side of the sheet conveyor 120 in the conveying direction is pressed against the sheet during the displacement (as taught by fig. 8c and ¶66).

As to claim 4, Furuyama teaches wherein the hardware processor performs an operation that terminates the displacement on the basis of the detected result after a leading end of the sheet has entered the transferer 106, 109 (as taught by fig. 8c and 

As to instant claim 5, Furuyama as modified recites wherein the hardware processor performs control to execute the displacement incrementally a plurality of times on the basis of the detected result (fig. 9 and steps s106-108 in fig. 7 of Furuyama teach incrementally moving the sheet to remove deviation; see the 112b rejection of this claim above for the examiner’s interpretation), and the hardware processor causes the detector to detect the edge of the sheet during incremental movement of the sheet conveyor in the width direction of the sheet (because the detection is continuous during the sheet adjustment as taught by Johnston).

As to claim 6, Furuyama teaches wherein the detector 150 is arranged on a downstream side of the sheet conveyor 120 and on an upstream side of the transferer 106, 109 in the conveying direction (see fig. 8b).

As to claim 7, Furuyama teaches wherein a size of the sheet in the conveying direction is a predetermined length (as broadly recited).

As to claim 8, Furuyama teaches wherein the hardware processor performs the starting of the displacement and the terminating, on the basis of the detected result, of the displacement (as taught in fig. 9 and steps s106-s108 in fig. 7) when a load variation 

As to claim 9, Furuyama teaches wherein the hardware processor performs the starting of the displacement and the terminating, on the basis of the detected result, of the displacement (as taught in steps s106-s108 in fig. 7) when a torque of a driving source (i.e. the combination of structures for conveying the sheet in the sheet conveyance direction and in the width direction) for conveying the sheet varies (i.e. the torque varies as the sheet enters the nips at roller 109 and at the fixing unit 110, and additionally when the sheet conveyor is driven in the width direction).

As to claim 10, Furuyama teaches wherein the hardware processor performs the starting of the displacement and the terminating, on the basis of the detected result, of the displacement (as taught in steps s106-s108 in fig. 7) when a leading end of the sheet enters the transferer 106, 109 (see fig. 8b and ¶66).

As to claim 16, Furuyama teaches wherein the hardware processor controls the displacement of the sheet conveyor 120 by using a preset value that specifies a timing of starting the displacement (the preset timing is inherent because the hardware processor must know when to begin the displacement).

As to claim 18, Furuyama teaches a conveyance control method for an image forming apparatus including a transferer 106, 109 that transfers an image to a sheet and 
 starting displacement of the sheet conveyor (s108); 
detecting an edge of the sheet in the width direction after the displacement has been started (s106); and 
terminating, on the basis of the detected result, the displacement of the sheet conveyor such that the edge of the sheet reaches a target position (s107: NO).
Furuyama does not teach that the detection is performed during movement of the sheet conveyor in the width direction of the sheet.
Johnston teaches a printer comprising a sheet edge detector that is used to continuously detect the edge of the sheet during movement of a sheet in the width direction of the sheet to correct a lateral deviation of the sheet (¶17 and ¶21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuyama such that the detector detects the edge of the sheet continuously (resulting in detection during movement of the sheet in the width direction of the sheet) as taught by Johnston since such a modification would be a simple substitution of one method of using the detector for another for the predictable result that lateral deviation of the sheet is still successfully corrected.


first control that causes, before a leading end of the sheet in the conveying direction enters the transferer 106, 109 (i.e. for printing the second side of the sheet, using the duplex path D in fig. 10 above), the sheet conveyor to be displaced by an amount of displacement based on the detected result by the detector that detects an edge position of the sheet in the width direction (see steps S106-s108 in fig. 7); and 
second control that causes, after the leading end of the sheet has entered the transferer (i.e. for printing the first side of the sheet), a displacement operation of the sheet conveyor to be terminated (step s107: NO) so that the edge of the sheet reaches a target position “NORMAL POSITION” (step s107), on the basis of the edge position detected by the detector 150 after the displacement operation has been started (see steps S106-s108 in fig. 7).
Allowable Subject Matter
Claims 11-15 are allowed. Per the Examiner’s suggestion in the Office Action mailed 9/14/20, claim 11 has been rewritten in independent form, placing claims 11-15 in condition for allowance.
Response to Arguments
Applicant's arguments filed 12/14/20 with regards to the 112b rejections of claims 5 and 8 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 5 obviates a 112b rejection.
Applicant’s argument is not persuasive. It is still recited that “the displacement,” which includes the increments thereof, is executed a plurality of times based on the 

Applicant argues that the amendment to claim 8 obviates a 112b rejection.
Applicant’s argument is not persuasive. Claim 8 still recites that the displacement is started based on the detected result, even though claim 1 clearly requires the displacement to begin BEFORE the detection is performed. Therefore, claim 8 is still indefinite. The Examiner suggests cancelling claim 8 because it directly contradicts claim 1.

Applicant’s arguments with respect to the 102 rejections and double patenting rejections have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.C.P./Examiner, Art Unit 2853                   



/JILL E CULLER/Primary Examiner, Art Unit 2853